MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be                                        Oct 18 2018, 6:40 am
regarded as precedent or cited before any
                                                                                 CLERK
court except for the purpose of establishing                                 Indiana Supreme Court
                                                                                Court of Appeals
the defense of res judicata, collateral                                           and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Ronald Rostochak                                         Curtis T. Hill, Jr.
New Castle, Indiana                                      Attorney General of Indiana
AMICI CURIAE PRO SE                                      Jesse R. Drum
                                                         Deputy Attorney General
Timothy Galey
                                                         Indianapolis, Indiana
Ryan Willoughby
Brian Woodring
Jesse Cole
Joel A. Richardson
Gregory Owens
Mason Brown
Robert Mow
Dallas Hartman
James Kanable
Steven E. Malloch
Jesston L. Cora
Ryan Myers
Ronald Sweatt
Jonathan Crosson
New Castle, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA




Court of Appeals of Indiana | Memorandum Decision 92A05-1710-CR-2316 | October 18, 2018              Page 1 of 5
      Ronald Rostochak,                                        October 18, 2018
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               92A05-1710-CR-2316
              v.                                               Appeal from the
                                                               Whitley Circuit Court
      State of Indiana,                                        The Honorable
      Appellee-Plaintiff.                                      James R. Heuer, Senior Judge
                                                               Trial Court Cause No.
                                                               92C01-0911-FA-132



      Kirsch, Judge.


[1]   Ronald Rostochak (“Rostochak”) appeals the trial court’s order denying his

      petition for educational credit. Because Rostochak has already received the

      educational credit that he requests, we dismiss his appeal as moot.


                                 Facts and Procedural History
[2]   From September 2007 to December 2008, Rostochak molested M.E., beginning

      when she was twelve years old. Rostochak v. State, No. 92A05-1112-CR-688, at

      *1-2 (Ind. Ct. App. Dec. 31, 2012), trans. denied. In 2011, he was convicted of

      Class A felony child molesting and sentenced to thirty years, with five years

      suspended, for a total executed sentence of twenty-five years. Appellant’s App.

      Vol. II at 35-37. From 1996 through 1997, prior to incarceration, Rostochak

      had earned forty-two credit hours at University of Northwestern Ohio. Id. at

      18. On August 9, 2014, while incarcerated, Rostochak completed his associate

      degree at Grace College by earning eighteen more credit hours from January to

      August 2014. Id. at 17-18. The Indiana Department of Correction (“DOC”)

      Court of Appeals of Indiana | Memorandum Decision 92A05-1710-CR-2316 | October 18, 2018   Page 2 of 5
      awarded Rostochak 110 days of educational credit after the completion of his

      associate degree. Id. at 17.


[3]   On July 28, 2017, Rostochak filed an informal complaint, requesting that he be

      awarded one year of educational credit for his associate degree. Id. at 15. On

      August 3, 2017, a member of the DOC staff, after reviewing Rostochak’s

      complaint, responded that this was “a legislative issue.” Id. On August 8,

      2017, Rostochak filed an offender grievance, which again requested that he be

      awarded one year of educational credit for completing his associate degree. Id.

      at 14. On August 28, 2017, DOC staff responded that classification issues

      cannot be resolved through the grievance process and that such issues are to be

      appealed through their own appeal process. Id. at 13. On September 5, 2017,

      Rostochak filed a classification appeal, which the DOC denied. Id. at 12.


[4]   On September 11, 2017, Rostochak filed a petition for educational credit with

      the trial court, which was denied the same day. Id. at 4-5, 22. After the trial

      court denied Rostochak’s petition for educational credit, he filed this appeal.

      On March 20, 2018, Rostochak filed a motion to certify his appeal as a class

      action, and in the motion, he admitted “that the Appellant has now received the

      full 365 days educational credit for completion of his associate[] degree he

      requested in his appeal.” Motion to Certify Appeal as a Class Action at 2.


                                     Discussion and Decision
[5]   Rostochak argues that the trial court abused its discretion when it denied his

      petition for educational credit. He asserts that because he completed an

      Court of Appeals of Indiana | Memorandum Decision 92A05-1710-CR-2316 | October 18, 2018   Page 3 of 5
      associate degree, he is entitled to the full 365-day educational credit. However,

      the record shows that Rostochak has received the educational credit he

      requests.


[6]   “[W]here the principal questions at issue cease to be of real controversy

      between the parties, the errors assigned become moot questions, and this court

      will not retain jurisdiction to decide them.” Sainvil v. State, 51 N.E.3d 337, 342

      (Ind. Ct. App. 2016), trans. denied. Therefore, when we are not able to provide

      effective relief upon an issue, “the issue is deemed moot, and we will not

      reverse the trial court’s determination where absolutely no change in the status

      quo will result.” Id. Here, Rostochak concedes that the DOC awarded him

      “the full 365 days [of] educational credit for [the] completion of his associate[]

      degree” he is requesting on appeal. Motion to Certify Appeal as a Class Action at 2.

      Accordingly, there is no effective relief for this court to give Rostochak, and his

      appeal is moot.


[7]   Although we do not usually review moot issues, “Indiana courts have long

      recognized that a case may be decided on its merits under an exception to the

      general rule when the case involves questions of ‘great public interest.’”

      Breedlove v. State, 20 N.E.3d 172, 174 (Ind. Ct. App. 2014) (citing In re Lawrance,

      579 N.E.2d 32, 37 (Ind. 1991)), trans. denied. “‘Cases in this category typically

      raise important policy concerns and present issues that are likely to recur.’” Id.

      (quoting Mosley v. State, 908 N.E.2d 599, 603 (Ind. 2009)). Rostochak’s issue on

      appeal only affects a specific subset of prisoners -- those who committed their

      crimes after July 1, 1993, when the educational credit statute was added, see

      Court of Appeals of Indiana | Memorandum Decision 92A05-1710-CR-2316 | October 18, 2018   Page 4 of 5
      Budd v. State, 935 N.E.2d 746, 752-53 (Ind. Ct. App. 2010) (stating that there

      was no educational credit statute until Indiana Code section 35-50-6-3.3 was

      added in 1993), completed some courses before their incarceration, and finished

      their degrees after July 1, 2014, when subsection (e) was added to Indiana Code

      section 35-50-6-3.3. Ind. Code § 35-50-6-3.3(e) (“Credit time earned under this

      section must be directly proportional to the time served and course work

      completed while incarcerated.”). This case does not present a question of great

      public interest, and we will not deviate from the general rule of not deciding

      moot cases. We, therefore, dismiss Rostochak’s appeal as moot.1


[8]   Dismissed.


      Vaidik, C.J., and Riley, J., concur.




      1
        Rostochak also raises an issue regarding his concern that the DOC will miscalculate his educational credit
      when he completes his bachelor’s degree. However, we do not reach such issue for any one of several
      reasons. First, Rostochak has not exhausted his administrative remedies regarding his claim. “‘When
      educational credit time is denied, a person must exhaust his administrative remedies within the DOC before
      appealing to a court because determinations altering credit time are the responsibility of the DOC.’” Ellis v.
      State, 58 N.E.3d 938, 941 (Ind. Ct. App. 2016) (quoting Stevens v. State, 895 N.E.2d 418, 419 (Ind. Ct. App.
      2008)), trans. denied. Second, Rostochak did not raise this issue to the trial court and it is, therefore, waived.
      Leatherman v. State, 101 N.E.3d 879, 885 (Ind. Ct. App. 2018) (“[A] party may not present an argument or
      issue on appeal unless the party raised that argument or issue before the trial court. In such circumstances
      the argument is waived.”). Third, Rostochak’s claim is not yet ripe for review because he has not yet finished
      his bachelor’s degree and received a calculation of educational credit from the DOC. “Ripeness ‘relates to
      the degree to which the defined issues in a case are based on actual facts, rather than on abstract possibilities,
      and are capable of being adjudicated on an adequately developed record.’” Dixon v. Ind. Dep’t of Corr., 56
N.E.3d 47, 52 (Ind. Ct. App. 2016) (quoting Ind. Dep’t of Envtl. Mgmt. v. Chem. Waste Mgmt., Inc., 643 N.E.2d
331, 336 (Ind. 1994)).

      Court of Appeals of Indiana | Memorandum Decision 92A05-1710-CR-2316 | October 18, 2018               Page 5 of 5